— Judgment, Supreme Court, New York County (John A.K. Bradley, J.), rendered September 17, 1990, convicting defendant after jury trial of criminal possession of a controlled substance in the third degree, and sentencing him as a predicate felon to 6 to 12 years imprisonment, unanimously affirmed.
The undercover officer observed defendant making two sales of crack, before the officer himself purchased crack from defendant in exchange for prerecorded "buy” money. The officer alerted the backup unit, which immediately apprehended defendant. By failing to object to the pretrial Sandoval ruling, defendant’s claim is unpreserved for review (People v Johnson, 169 AD2d 553, lv denied 78 NY2d 968), and we find no basis to review in the interest of justice. We note, however, that the prosecutor was precluded from inquiring into the nature of the underlying facts of the crime. Defendant’s challenge to summation comments similarly is unpreserved for review as a matter of law by appropriate objection (People v Dien, 77 NY2d 885). We find no basis to review in the interest of justice. Concur — Murphy, P. J., Sullivan, Carro, Rosenberger and Rubin, JJ.